Emery, J.
The property in Bangor known as the "Windsor Hotel” consists of a lot of land and buildings thereon constructed and fitted for the hotel business. It has been used exclusively for that business for many years. The owners all lived in Bangor at the beginning of the repairs which are the subject matter of these suits. Horace W. Chase owned one-half of the property, and seems to have been the managing owner. He leased the property to Asa E. .Pickard for the term of seven years from December 1, 1887. In the lease it was provided that the lessor should make the necessary outside repairs and the lessee the necessary inside repairs.
Eicker and Brown owning three-tenths of the property leased their interest to Chase for the term of five years from March 31, 1891. 'In this lease it was provided that Chase should make all the repairs at his own cost. No other lease of any part of the property is in evidence.
Pickard assigned his lease to Mr. Young, July 3, 1891, with the consent of Mr. Chase. At this time the hotel building needed repairs inside and out, repairs necessary for the preservation of the building and repairs necessary to keep up its earning powers as a hotel, and keep it up to the essential modern conditions. The matter of these repairs was talked over between Chase and Young at the time of the transfer of the lease, and it was understood that Young was to have the necessary repairs made inside and out. Mr. Young at once set about the repairs and employed among others these plaintiffs to furnish labor and materials therefor.
*274During part of the time while these l’epairs were being made, and the labor and materials therefor were being furnished by these plaintiffs, Mr. Chase and Mr. Brown were boarding at the hotel and saw much of what was being done. They made inquiries, and advised more or less with the workmen about the work. They made no objection to anything. The other owners (Chase and Brown owning seven-tenths) do not appear to have seen or known of the repairs except so far as can be inferred from their residence in Bangor. That the repairs, so far as these plaintiffs made them, were reasonably necessary for the buildings and the business, is not questioned.
Mr. Young becoming insolvent these plaintiffs naturally claim liens on the property for their labor and materials furnished as above. The owners of the fee appear and make two contentions. 1st, that the liens, if any, do not attach to the fee, but only to the estate of Mr. Young, the tenant in possession; 2nd, that the "consent” of such owners does not appeal’. If either contention is sustained, the owners of the fee escape the liens.
In determining the proper interpretation of lien statutes at this time, courts need not feel hampered by the earlier decisions. These statutes -were such an innovation upon the common law of real property that for some time the courts construed them most strictly. To this day there are no such statutes in England. In this country, however, they are now general and familiar and their equity and beneficence are conceded even by land owners. Courts will now construe them liberally to further their equity and efficacy when it is clear that the lien has been honestly earned, and the lien claimant is -within the statute.
I. Our statute (R. S., c. 91, § 30) expressly declares that the lien is on the building and on the land on which it stands, and on any interest which the owner of the building has in the land. Nothing is said of the owner’s interest in the building. The building itself is declared to be the basis of the lien. In this case the owners of the building, are the owners in fee of the land; so that the building and the land are united in ownership.
*275We think it was the intent to attach the lien to the building,, and to the land united to the building, to the res, rather than-to any particular estate in the building. Assuming that the-legislature intended to make the lien effectual when earned, this-construction is natural. The particular estate of the tenant in possession maybe small and worth much less than the labor and materials put upon the building. The benefit to that estate may be trifling. The benefit to the building itself, the fee, may be-large. The statute should be construed as making the lien coextensive with the benefit. Its equity is thus given scope. The-rules and principles of equity are now to prevail. Statutes 1893,. c. 217,§ 8.
This interpretation of the lien statute does not conflict with-the rule that the lien does not attach to a prior mortgagee’s interest. The claim of one who furnishes labor and materials is a lien only, but it fastens to the property and may be inferior or superior to the mortgagee’s lien according to circumstances. Morse v. Dole, 73 Maine, 357.
Counsel have cited decisions of courts of other states in which-the word "owner ” in similar statutes is held to be limited to the tenant in possession, having an estate. For reasons above given, we do not think sucha limitation exists in our statute.
II. But no owner’s estate in the property, whether in fee,, for life, or for a term of years, can be affected by the statute-lien unless the labor and material were furnished " by the consent of the owner.” Does the "consent” of the owners of the fee in this case sufficiently appear?
The owners fitted the property for the hotel business. Their revenue from it had come and was to come from its use as a hotel. It could not be used for any other business without radical and expensive alterations. Its revenues as a hotel could not be kept up without such frequent repairs and-improvements as would attract and retain custom. Its proper preservation as a going hotel required that it be kept in good and modern repair and efficiency. Its owners intrusted the hotel to one of their number, Chase, (who was also the largest owner) as managing owner presumably with the knowledge that *276repairs must often be made. Chase placed the hotel in the possession of Young with the understanding that he should make repairs. Did not the owners thereby " consent” that repairs should be made ?
Chase and Brown, the majority owners (and one of them the managing owner,) saw the repairs going on, and more or less directed and -approved them. The other owners seem to have left the whole care of the property to Chase. Did not the owners thereby "consent” that these particular repairs should be made and their labor and materials furnished?
The meaning of the word "consent” in the statute is now modified by other parts of the statute enacted since that word was first used. Prior to 1868 a lien would attach only when the labor and material were furnished " by virtue of a contract with the owner.” In the statute of 1868, (ch. 207,) it Avas enacted that a lien should attach if the labor or materials were furnished " by the consent of the owner.” It was provided in section 2 of that statute that such consent should not be inferred unless notice Avas first given to the owner that a lien Avould be claimed. This was to give the owner an opportunity to express in writing his dissent. If, upon being notified of the intent to claim a lien, the oAvner did not express his dissent in writing, his consent could be inferred.
In the statute of 1876, c. 140, (now R. S., c. 91, § 31,) the requirement of notice to the owner was stricken out, but the provision of written notice of dissent by the owner was retained. The " consent” can now be inferred Avithout any notice to the OAvner.
We think this change in the statute materially modifies the meaning of the word " consent ” in favor of the lien claimant. It seems to be assumed by the legislature that the owner of real-estate Avill be vigilant in caring for it either in person, or by agents; — that if he leaves it in the possession of agents, or tenants, knowing that repairs are necessary to be made from time to time, and makes no provision for them, but leaves them to be made by agents or tenants, and gives no notice of dissent, his consent may be inferred so far as the lien claimants are concerned.
*277"We are satisfied from the facts in this case that the statute consent of the owners sufficiently appears.
This decision, however, should not be extended beyond the facts in this particular case. Consent may be inferred for ordinary preservative repairs, when it would not be inferred for alterations-, remodelings, additions, or even more extensive repairs. The consent must be shown, and whether it appears in any given case will depend wholly upon the facts in that case.

Defendants tobe defaulted. Judgment against the property in favor of the plaintiffs with interest from date of writs, and costs from the time of the appearance of the owners.